DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 13-32 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted July 10, 2020 and August 10, 2020, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 13, 18-21, 23 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
7.	Claims 13, 18-21, 23 and 27-32 recite the limitation "the switching elements".  There is insufficient antecedent basis for this limitation in the claim.  “A switching element of the circuit branch” is recited in the independent claims, but not the plurality “switching elements”.
8.	Claims 14 and 16 recite the limitation "the heating units" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “A heating unit” is recited in independent Claim 13, but not the plurality “heating units”.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 13-15, 18-20, 22-23, 27-28 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoebel et al. (DE102010000667).
With regard to Claim 13, Hoebel et al. disclose in Figures 1-3, a battery (40), particularly for a motor vehicle, comprising: at least two battery cells (8) wherein at least one circuit branch is connected to a respective positive pole and negative pole of the respective battery cell (8), which further comprises a heating unit, including a heating foil (20) and heating coil (26), which can be connected in parallel to the respective battery cell(8) by a switching element (35) of the circuit branch; and a control device, called a control unit (28), which is configured to switch the switching elements (35) between an electrically conductive and an electrically blocking state in order to heat the battery cells (8), to perform active balancing of the battery cells (8), and/or discharge the battery cells (8) (paragraphs 0003-0010, 0021-0027).
The recitation, “configured to switch the switching elements between an electrically conductive and an electrically blocking state in order to heat the battery cells, to perform active balancing of the battery cells, and/or discharge the battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not .
With regard to Claim 14, Hoebel et al. disclose in Figures 1-3, wherein the heating units (20/26) are heating foils (20) which comprise a heating coil (26) embedded in a foil (20) (paragraph 0020). 
With regard to Claim 15, Hoebel et al. disclose in Figures 1-3, wherein the heating foils (20) are arranged inside the respective cell housing of the battery cells (8) and on the outer circumference on respective cell windings of the battery cells (8) (paragraphs 0020, 0023).
With regard to Claim 18, Hoebel et al. disclose in Figures 1-3, wherein the battery cells (8) each comprise at least one temperature sensor (17,18), wherein the control device (28) is configured to switch the switching elements (35) in dependence on respective temperature signals of the temperature sensors (17,18) (paragraphs 0016-0018, 0024). 
The recitation, “configured to switch the switching elements in dependence on respective temperature signals of the temperature sensors”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner .
With regard to Claim 19, Hoebel et al. disclose in Figures 1-3, wherein the control device is configured (28) to switch the switching elements (35) in dependence on a respective charge level of the battery cells (8) to passively balance the battery cells (8) (paragraph 0026). 
The recitation, “configured to switch the switching elements in dependence on a respective charge level of the battery cells to passively balance the battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 20, Hoebel et al. disclose in Figures 1-3, wherein the control device (28) is configured to switch the switching elements (35) into the electrically conductive state to completely discharge the battery cells (8) as soon a critical state of the battery (8) has been determined (paragraphs 0026-0027). 
.
With regard to Claim 22, Hoebel et al. disclose in Figures 1-3, wherein the control device (28) comprises one control unit per battery cell, in particular in the form of a microcontroller (paragraph 0003), which is configured to switch the respective switching element (35) between the electrically conductive and electrically blocking state (paragraphs 0010, 0022-0024).
The recitation, “configured to switch the respective switching element between the electrically conductive and electrically blocking state”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a .
With regard to Claim 23, Hoebel et al. disclose in Figures 1-3, a method for operating a battery (40) comprising: at least two battery cells (8) wherein at least one circuit branch is connected to a respective positive pole and negative pole of the respective battery cell (8), which further comprises a heating unit, including a heating foil (20) and heating coil (26), which can be connected in parallel to the respective battery cell (8) by a switching element (35) of the circuit branch; and a control device, called a control unit (28), which is configured to switch the switching elements (35) between an electrically conductive and an electrically blocking state in order to heat the battery cells (8), to perform active balancing of the battery cells (8), and/or discharge the battery cells (8); wherein the switching elements (35) are switched between an electrically conductive and an electrically blocking state by means of the control device (28) in order to heat the battery cells (8), to perform active balancing of the battery cells (8), and/or discharge the battery cells (8) (paragraphs 0003-0010, 0021-0027). 
With regard to Claim 27, Hoebel et al. disclose in Figures 1-3, wherein the battery cells (8) each comprise at least one temperature sensor (17,18), wherein the control device (28) is configured to switch the switching elements (35) in dependence 
The recitation, “configured to switch the switching elements in dependence on respective temperature signals of the temperature sensors”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 28, Hoebel et al. disclose in Figures 1-3, wherein the battery cells (8) each comprise at least one temperature sensor (17,18), wherein the control device (28) is configured to switch the switching elements (35) in dependence on respective temperature signals of the temperature sensors (17,18) (paragraphs 0016-0018, 0024). 
The recitation, “configured to switch the switching elements in dependence on respective temperature signals of the temperature sensors”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the .
With regard to Claim 31, Hoebel et al. disclose in Figures 1-3, wherein the control device is configured (28) to switch the switching elements (35) in dependence on a respective charge level of the battery cells (8) to passively balance the battery cells (8) (paragraph 0026). 
The recitation, “configured to switch the switching elements in dependence on a respective charge level of the battery cells to passively balance the battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not .
With regard to Claim 32, Hoebel et al. disclose in Figures 1-3, wherein the control device is configured (28) to switch the switching elements (35) in dependence on a respective charge level of the battery cells (8) to passively balance the battery cells (8) (paragraph 0026). 
The recitation, “configured to switch the switching elements in dependence on a respective charge level of the battery cells to passively balance the battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 16-17, 21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoebel et al. (DE102010000267), as applied to Claims 13-15, 18-20, 22-23, 27-28 and 31-32 above, and in further view of Wenger et al. (DE102011088440).
With regard to Claim 16, Hoebel et al. disclose the battery in paragraph 11 above, but do not specifically disclose wherein the heating units are arranged on the outside on respective cell housings of the battery cells. 
Wenger et al. disclose in Figures 2-4, a battery module comprising a plurality of cells (101) in series and a corresponding stored energy source monitoring device on the outside of each cell housing, each monitoring device comprising a temperature sensor 
With regard to Claim 17, Hoebel et al. disclose the battery in paragraph 11 above, but do not specifically disclose wherein the battery cells comprise multiple of the circuit branches which are connected to the respective positive pole and negative pole of the respective battery cells. 
Wenger et al. disclose in Figures 2-4, a battery module comprising a plurality of cells (101) in series and a corresponding stored energy source monitoring device on the outside of each cell housing, each monitoring device comprising a temperature sensor (213), a microcontroller (215) and a passive cell-voltage balancing circuit (211) including a balancing resistor (221) additionally used as a cell heater (paragraphs 0073-0082, 0102-0106, 0223-0225).  Wenger et al. disclose energy storage cells (200) coupled to one another through capacitive coupling, considered circuit branches, between the terminals of the respective positive pole and negative pole of the respective battery cells (paragraph 0083).  Before the effective filing date of the invention it would have been obvious to comprise multiple of the circuit branches to be connected to the respective positive pole and negative pole of the respective battery cells of Hoebel et al., because 
With regard to Claim 21, Hoebel et al. disclose the battery module in paragraph 11 above, including wherein the control device (28) is configured to switch the switching elements (35).  However, Hoebel et al. do not specifically disclose wherein a pulse width modulation is used.
Wenger et al. disclose in Figures 2-4, a battery module comprising a plurality of cells (101) in series and a corresponding stored energy source monitoring device on the outside of each cell housing, each monitoring device comprising a temperature sensor (213), a microcontroller (215) and a passive cell-voltage balancing circuit (211) (paragraphs 0073-0082, 0102-0106, 0223-0225), in which both the data transmission and the energy transmission can take place via one and the same coupling, for example using a modulation method (paragraph 0230). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to control the switching elements of the battery module of Hoebel et al. by using a pulse width modulation, because Wenger et al. teach that this method is known in the art and create a novel and advantageous structure (paragraph 0238).
The recitation, “configured to switch the switching elements according to a predetermined pulse width modulation”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not .
With regard to Claim 24, Hoebel et al. disclose the battery in paragraph 11 above, but do not specifically disclose wherein the battery cells comprise multiple of the circuit branches which are connected to the respective positive pole and negative pole of the respective battery cells. 
Wenger et al. disclose in Figures 2-4, a battery module comprising a plurality of cells (101) in series and a corresponding stored energy source monitoring device on the outside of each cell housing, each monitoring device comprising a temperature sensor (213), a microcontroller (215) and a passive cell-voltage balancing circuit (211) including a balancing resistor (221) additionally used as a cell heater (paragraphs 0073-0082, 0102-0106, 0223-0225).  Wenger et al. disclose energy storage cells (200) coupled to one another through capacitive coupling, considered circuit branches, between the terminals of the respective positive pole and negative pole of the respective battery cells (paragraph 0083).  Before the effective filing date of the invention it would have been obvious to comprise multiple of the circuit branches to be connected to the respective positive pole and negative pole of the respective battery cells of Hoebel et al., because 
With regard to Claim 25, Hoebel et al. disclose the battery in paragraph 11 above, but do not specifically disclose wherein the battery cells comprise multiple of the circuit branches which are connected to the respective positive pole and negative pole of the respective battery cells. 
Wenger et al. disclose in Figures 2-4, a battery module comprising a plurality of cells (101) in series and a corresponding stored energy source monitoring device on the outside of each cell housing, each monitoring device comprising a temperature sensor (213), a microcontroller (215) and a passive cell-voltage balancing circuit (211) including a balancing resistor (221) additionally used as a cell heater (paragraphs 0073-0082, 0102-0106, 0223-0225).  Wenger et al. disclose energy storage cells (200) coupled to one another through capacitive coupling, considered circuit branches, between the terminals of the respective positive pole and negative pole of the respective battery cells (paragraph 0083).  Before the effective filing date of the invention it would have been obvious to comprise multiple of the circuit branches to be connected to the respective positive pole and negative pole of the respective battery cells of Hoebel et al., because Wenger et al. teach that a plurality of cells are connected and this configuration is known in the art (paragraph 0083) and create a novel and advantageous structure or topology for a battery monitoring and management system (paragraph0238).
With regard to Claim 26, Hoebel et al. disclose the battery in paragraph 11 above, but do not specifically disclose wherein the battery cells comprise multiple of the circuit branches which are connected to the respective positive pole and negative pole of the respective battery cells. 

With regard to Claim 29, Hoebel et al. disclose in Figures 1-3, wherein the battery cells (8) each comprise at least one temperature sensor (17,18), wherein the control device (28) is configured to switch the switching elements (35) in dependence on respective temperature signals of the temperature sensors (17,18) (paragraphs 0016-0018, 0024). 
The recitation, “configured to switch the switching elements in dependence on respective temperature signals of the temperature sensors”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a .
With regard to Claim 30, Hoebel et al. disclose in Figures 1-3, wherein the battery cells (8) each comprise at least one temperature sensor (17,18), wherein the control device (28) is configured to switch the switching elements (35) in dependence on respective temperature signals of the temperature sensors (17,18) (paragraphs 0016-0018, 0024). 
The recitation, “configured to switch the switching elements in dependence on respective temperature signals of the temperature sensors”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the .

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725